Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth drive, set forth in claim 16, lines 2-3 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the fourth drive, set forth in claim 16 lines 2-3, must be added to the specification along with detail as to how the fourth drive is independent from first drive 48.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 sets forth that the first, second, and third drives provide a total power to the row unit. It is unclear how the fourth drive, set forth in claim 16 which depends upon claim 11, is to be powered if the total power to the row unit is provided by the previously mentioned drives. 





Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlain (US 5921070 A).

Regarding Claim 1, Chamberlain discloses a row unit assembly for a corn harvester, the row unit assembly comprising: 
a first drive (20) including an output shaft (29); 
a stalk roll (18) having an elongate cylinder extending along a first axis and being rotatable about the first axis via the output shaft of the first drive; 
a second drive (33) including a first output drive shaft (26) that is rotatable about a second axis; 
a first conveyor (17) extending around the first output drive shaft and moveable about the first output drive shaft in response to rotation of the first output drive shaft; 
a third drive (also 33) including a second output drive shaft (also 26) that is rotatable about a third axis, the third drive being spaced from the second drive and the third axis being spaced from the second axis in a direction orthogonal to an axial direction; 
a second conveyor (17) extending around the second output drive shaft and moveable about the second output drive shaft in response to rotation of the second output drive shaft; and 
a cover (60) positioned substantially vertically above the first drive, the stalk roll, the second drive, the first conveyor, the third drive and the second conveyor.
Regarding Claim 4, Chamberlain discloses the row unit assembly of claim 1, wherein the output shaft is a first output shaft and the stalk roll is a first stalk roll, the first drive further comprising a second output shaft, the row unit assembly further comprising a second stalk roll (also 18) having a second elongate cylinder extending along a fourth axis and being rotatable about the fourth axis via the second output shaft of the first drive.
Regarding Claim 5, Chamberlain discloses the row unit assembly of claim 4, wherein the first axis is substantially perpendicular to the second axis, is substantially perpendicular to the third axis, and is substantially parallel to the fourth axis (see Fig. 2).
Regarding Claim 9, Chamberlain discloses a row unit assembly for a corn harvester, the row unit assembly comprising: 
a first drive (20) including an output shaft (29); 
a stalk roll (18) having an elongate cylinder extending along a first axis and being rotatable about the first axis via the output shaft of the first drive; 
a first drive member (33) rotatable about a second axis, the second axis being substantially perpendicular to the first axis; 
a second drive (26) configured to rotate the first drive member about the second axis; 
a first conveyor (17) extending around the first drive member and moveable about the first drive member in response to rotation of the first drive member; 
a second drive member (also 33) rotatable about a third axis, the third axis being substantially parallel to the second axis; 
a third drive (also 26) configured to rotate the second drive member about the third axis, the third drive being separate from the second drive; and 
a second conveyor (also 17) extending around the second drive member and moveable about the second drive member in response to rotation of the second drive member.
Regarding Claim 13, Chamberlain discloses the row unit assembly of claim 9, wherein the output shaft is a first output shaft and the stalk roll is a first stalk roll, the first drive further comprising a second output shaft, and the row unit assembly further comprising a second stalk roll (also 18) having a second elongate cylinder extending along a fourth axis and being rotatable about the fourth axis via the second output shaft of the first drive, the fourth axis being substantially parallel to the first axis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 5921070 A) in view of Knapp (US 3803820 A).

Regarding Claim 2, Chamberlain discloses the row unit assembly of claim 1, wherein the first drive, the second drive and the third drive combined are configured to provide a total power to the row unit.
Chamberlain does not disclose wherein the first drive is configured to provide at least 60% of the total power to the row unit.
The Examiner takes official notice that it is well known in the art that snapping rolls are significantly heavier than gathering chains. 
It would be obvious to one of ordinary skill in the art that at least 60% of the total power would be needed to drive the snapping rolls for effective separation of the ears from the stalks. 
Chamberlain does not disclose wherein the second drive is mounted to the cover, and the third drive is mounted to the cover.
In a similar corn harvesting unit, Knapp discloses a conveyor (27) whose drive (35) is mounted to the cover (70, see Fig. 1).
It would be obvious to one of ordinary skill in the art to modify Chamberlain so that each conveyor drive is mounted to the cover, as disclosed by Knapp, as an alternative design for the same harvesting unit. 
Regarding Claim 3, Chamberlain discloses the row unit assembly of claim 1.
Chamberlain does not disclose wherein the second drive is mounted to an underside of the cover at a first location and the third drive is mounted to the underside of the cover at a second location, the second location being spaced apart from the first location.
In a similar corn harvesting unit, Knapp discloses a conveyor (27) whose drive (35) is mounted to the underside of the cover (70, see Fig. 1).
It would be obvious to one of ordinary skill in the art to modify Chamberlain so that each conveyor drive is mounted to the cover, as disclosed by Knapp, as an alternative design for the same harvesting unit. 
Regarding Claim 11, Chamberlain discloses the row unit assembly of claim 9, further comprising a cover (60) positioned substantially vertically above the first drive, the stalk roll, the first drive member, the second drive, the first conveyor, the second drive member, the third drive, the second conveyor, and wherein the first drive, the second drive and the third drive combined are configured to provide a total power to the row unit.
Chamberlain does not disclose wherein the first drive is configured to provide at least 60% of the total power to the row unit.
The Examiner takes official notice that it is well known in the art that snapping rolls are significantly heavier than gathering chains. 
It would be obvious to one of ordinary skill in the art that at least 60% of the total power would be used to drive the snapping rolls for effective separation of the ears from the stalks. 
Chamberlain does not disclose wherein the second drive is mounted to the cover, and the third drive is mounted to the cover.
In a similar corn harvesting unit, Knapp discloses a conveyor (27) whose drive (35) is mounted to the cover (70, see Fig. 1).
It would be obvious to one of ordinary skill in the art to modify Chamberlain so that each conveyor drive is mounted to the cover, as disclosed by Knapp, as an alternative design for the same harvesting unit. 
Regarding Claim 12, Chamberlain discloses the row unit assembly of claim 11.
Chamberlain does not disclose wherein the second drive is mounted to an underside of the cover at a first location and the third drive is mounted to the underside of the cover at a second location, the second location being spaced apart from the first location.
In a similar corn harvesting unit, Knapp discloses a conveyor (27) whose drive (35) is mounted to the underside of the cover (70, see Fig. 1).
It would be obvious to one of ordinary skill in the art to modify Chamberlain so that each conveyor drive is mounted to the cover, as disclosed by Knapp, as an alternative design for the same harvesting unit. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view of Pucher (US 4227366 A).

Regarding Claim 6, Chamberlain discloses the row unit assembly of claim 4, the first and second stalk rolls being spaced apart to permit corn stalks to separate corn ears from corn stalks, and wherein the first axis is substantially perpendicular to the second axis, and wherein the second axis is substantially parallel to the third axis.
Chamberlain does not disclose a first plate positioned above the first stalk roll, and a second plate positioned above the second stalk roll.
In a similar row unit, Pucher discloses plates (46) positioned above its stalk rolls to strip ears from stalks.
It would be obvious to one of ordinary skill in the art to provide the row unit disclosed by Chamerlain with plates, as disclosed by Pucher, as an alternative way to remove the ears from the stalks. 
Regarding Claim 14, Chamberlain discloses the row unit assembly of claim 13, the first and second stalk rolls being spaced apart to separate corn ears from corn stalks, and wherein the first conveyor and the second conveyor are configured to move corn ears along a top surface of the first and second plates in response to rotation of the first and second conveyors about the respective first and second drive members.
Chamberlain does not disclose a first plate positioned above the first stalk roll, and a second plate positioned above the second stalk roll.
In a similar row unit, Pucher discloses plates (46) positioned above its stalk rolls to strip ears from stalks.
It would be obvious to one of ordinary skill in the art to provide the row unit disclosed by Chamerlain with plates, as disclosed by Pucher, as an alternative way to remove the ears from the stalks. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 5921070 A).

Regarding Claim 7, Chamberlain discloses the row unit assembly of claim 1, further comprising a first idler member (see Fig. 2, the sprocket not marked as 33) spaced apart from the first output drive shaft, the first conveyor configured to engage the first idler member and to move about the first output drive shaft and the first idler member, and a second idler member (see Fig. 2, the other sprocket not marked as 33) spaced apart from the second output drive shaft, the second conveyor configured to engage the second idler member and to move about the second output drive shaft and the second idler member, wherein the first drive, the second drive and the third drive combined are configured to provide a total power to the row unit.
 Chamberlain does not disclose wherein the first drive is configured to provide at least 70% of the total power to the row unit.
The Examiner takes official notice that it is well known in the art that snapping rolls are significantly heavier than gathering chains. 
It would be obvious to one of ordinary skill in the art that at least 70% of the total power would be used to drive the snapping rolls for effective separation of the ears from the stalks. 
Regarding Claim 15, Chamberlain discloses the row unit assembly of claim 9, further comprising a first idler (see Fig. 2, the sprocket not marked as 33) member spaced apart from the first drive member, the first conveyor configured to engage the first idler member and to move about the first drive member and the first idler member, and a second idler member (see Fig. 2, the other sprocket not marked as 33) spaced apart from the second drive member, the second conveyor configured to engage the second idler member and to move about the second drive member and the second idler member, wherein the first drive, the second drive and the third drive combined are configured to provide a total power to the row unit. 
Chamberlain does not disclose wherein the first drive is configured to provide at least 70% of the total power to the row unit.
The Examiner takes official notice that it is well known in the art that snapping rolls are significantly heavier than gathering chains. 
It would be obvious to one of ordinary skill in the art that at least 70% of the total power would be used to drive the snapping rolls for effective separation of the ears from the stalks. 

Claims 8, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 5921070 A) in view of Kalverkamp (US 4539799 A).

Regarding Claim 8, Chamberlain discloses the row unit assembly of claim 1, wherein the first drive is driven independently of the second drive.
Chamberlain does not disclose wherein the second drive is driven independently of the third drive.
In the same field of endeavor, Kalverkamp discloses gathering chains (68) driven by individual motors (col. 3, lines 60-65).
It would be obvious to one of ordinary skill in the art to provide each gathering chain disclosed by Chamberlain with its own driving motor, as disclosed by Kalverkamp, as an alternative design for the same harvester. 
Regarding Claim 10, Chamberlain discloses the row unit assembly of claim 9, wherein the first drive is driven independently of the second drive. 
Chamberlain does not disclose wherein the second drive is driven independently of the third drive.
In the same field of endeavor, Kalverkamp discloses gathering chains (68) driven by individual motors (col. 3, lines 60-65).
It would be obvious to one of ordinary skill in the art to provide each gathering chain disclosed by Chamberlain with its own driving motor, as disclosed by Kalverkamp, as an alternative design for the same harvester. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view of Knapp as applied to claim 11 above, and further in view of Ruozi (US 5467828 A).

Regarding Claim 16, Chamberlain discloses the row unit assembly of claim 11, wherein the stalk roll is a first stalk roll and the output shaft is a first output shaft, the row unit assembly further comprising a fourth drive including a second output shaft (also 29), and a second stalk roll having an elongate cylinder extending along a fourth axis and being rotatable about the fourth axis via the second output shaft of the fourth drive. 
Chamberlain does not disclose wherein the fourth drive is driven independently of the first drive, is driven independently of the second drive, and is driven independently of the third drive.
In the same field of endeavor, Ruozi discloses rollers (40) driven independently from each other (each roller is powered by its own hydraulic motor 40).
It would be obvious to one of ordinary skill in the art to provide each roller disclosed by Chamberlain with its own hydraulic motor, as disclosed by Ruozi, as an alternative design for the same row unit.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 5921070 A) in view of Pucher (US 4227366 A) and Kalverkamp (US 4539799 A).

Regarding Claim 17, Chamberlain discloses a corn harvester comprising: 
a work vehicle configured to move along a ground surface; 
a crop divider connected to the work vehicle and configured to separate adjacent rows of corn stalks; 
a first drive () connected to the work vehicle and having an output drive shaft (); 
a stalk roll () being connected to the output drive shaft and being rotatable about a first axis in response to rotation of the output drive shaft; 
a hopper connected to the work vehicle and configured to store harvested corn ears; 
a first drive member rotatable about a second axis, the second axis being substantially perpendicular to the first axis; 
a second drive configured to rotate the first drive member about the second axis; 
a first conveyor extending around the first drive member and moveable about the first drive member in response to rotation of the first drive member; 
a second drive member rotatable about a third axis, the third axis being substantially parallel to the second axis; 
a third drive configured to rotate the second drive member about the third axis; and 
a second conveyor extending around the second drive member and moveable about the second drive member in response to rotation of the second drive member 
Chamberlain does not disclose first and second plates positioned above the stalk roll configured to separate corn ears from corn stalks.
In a similar row unit, Pucher discloses plates (46) positioned above its stalk rolls to strip ears from stalks.
It would be obvious to one of ordinary skill in the art to provide the row unit disclosed by Chamerlain with plates, as disclosed by Pucher, as an alternative way to remove the ears from the stalks. 
Chamberlain does not disclose wherein the second drive is configured to be driven independently of the third drive.
In the same field of endeavor, Kalverkamp discloses gathering chains (68) driven by individual motors (col. 3, lines 60-65).
It would be obvious to one of ordinary skill in the art to provide each gathering chain disclosed by Chamberlain with its own driving motor, as disclosed by Kalverkamp, as an alternative design for the same harvester. 
Regarding Claim 18, Chamberlain, in view of Kalverkamp and Pucher, discloses the corn harvester of claim 17, wherein the first drive is driven independently of the second drive, wherein the first drive, the second drive and the third drive combined are configured to provide a total power to the row unit,.
Chamberlain does not disclose wherein the first drive is configured to provide at least 60% of the total power to the row unit.
The Examiner takes official notice that it is well known in the art that snapping rolls are significantly heavier than gathering chains. 
It would be obvious to one of ordinary skill in the art that at least 60% of the total power would be used to drive the snapping rolls for effective separation of the ears from the stalks. 
Regarding Claim 20, Chamberlain, in view of Kalverkamp and Pucher, discloses the corn harvester of claim 17, wherein the output drive shaft is a first output drive shaft and the stalk roll is a first stalk roll, the corn harvester further comprising a second output drive shaft (29) a second stalk roll (18) connected to the second output drive shaft and being rotatable about a fourth axis in response to rotation of the second output drive shaft, the fourth axis being substantially parallel to the first axis.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view of Pucher and Kalverkamp as applied to claim 17 above, and further in view of Knapp (US 3803820 A).

Regarding Claim 19, Chamberlain, in view of kalverkamp and Pucher, discloses the corn harvester of claim 17, a cover positioned substantially vertically above the first drive, the stalk roll, the first drive member, the second drive, the first conveyor, the second drive member, the third drive and the second conveyor.
Chamberlain does not disclose wherein the second drive is mounted to an underside of the cover at a first location and the third drive is mounted to the underside of the cover at a second location, the second location being spaced apart from the first location.
In a similar corn harvesting unit, Knapp discloses a conveyor (27) whose drive (35) is mounted to the underside of the cover (70, see Fig. 1).
It would be obvious to one of ordinary skill in the art to modify Chamberlain so that each conveyor drive is mounted to the cover, as disclosed by Knapp, as an alternative design for the same harvesting unit. 


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Becker (US 5826415 A) discloses gathering chains that can be driven be separate power sources.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/M.I.R./Examiner, Art Unit 3671